NO. 07-02-0214-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                       JUNE 26, 2003

                           ______________________________


                        GUADALUPE C. MENDOZA, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                  NO. 4432; HONORABLE KELLY G. MOORE, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                          OPINION


       Guadalupe Mendoza appeals from his conviction for driving while intoxicated,

enhanced by two prior DWI convictions and two separate felony convictions. He urges

error by the trial court’s actions in: (1) admitting opinion testimony of the arresting officer

based on the results of field sobriety tests; and (2) failing to grant a mistrial because the
prosecuting attorney had represented appellant in a prior matter which was one of the

felony convictions alleged for enhancement purposes. We affirm.


                                     BACKGROUND


       On December 26, 1998, at approximately 9:00 p.m., Brownfield, Texas, police

officer Allen McClure observed a vehicle weaving from lane-to-lane on a street in the city

of Brownfield. McClure turned his headlights to flashing and illuminated the flashing red

and blue emergency lights on the top of his police car. The weaving vehicle did not stop,

but continued driving astride the yellow dividing line down the middle of the four-lane

street. McClure began using the air horn on his vehicle in an attempt to have the driver

of the weaving vehicle stop. Eventually the vehicle being pursued stopped astride the

yellow line in the middle of the street. McClure testified that upon approaching the driver’s

side of the vehicle he noticed the strong odor of alcohol, that appellant’s eyes were red

and watery, and that appellant was slurring his words. Appellant’s assertion both at the

scene and at trial was that earlier in the evening he drank two beers.


       McClure had appellant exit the vehicle and two field sobriety tests were conducted.

During the time appellant was performing the field sobriety tests, Brownfield police officer

Jerry Hernandez arrived on the scene and observed appellant and his performance of the

sobriety tests.


       McClure arrested appellant for driving while intoxicated. Appellant was indicted for

driving while intoxicated “by not having the normal use of mental or physical faculties by


                                             2
reason of the introduction of alcohol into the body,” enhanced by two prior DWI convictions

and two additional prior felonies. See TEX . PEN . CODE ANN . §§ 49.04, 49.09(b), 12. 42(d)

(Vernon 2003).


       The trial was non-jury. At trial, both McClure and Hernandez opined that based on

their observations of appellant, their prior experience with intoxicated persons, and their

training and experience, appellant was intoxicated. Appellant testified at trial. Appellant

denied that he was intoxicated as the State alleged, although he admitted that he was not

his normal self. Appellant stipulated to the truth of the prior DWI allegations in the

indictment as well as the two prior non-DWI felonies.


       Appellant was convicted and sentenced to 35 years incarceration. He urges two

issues on appeal.


                 ISSUE ONE: ADMISSION OF OPINION TESTIMONY
                     OF POLICE OFFICER AS TO INTOXICATION


       During his direct examination by the State, McClure was asked what field sobriety

tests he asked appellant to perform once appellant stopped and exited his vehicle.

Appellant objected


       . . . to any testimony that [McClure] may give concerning the so-called
       standard field sobriety testing without any evidence being introduced that
       this officer has been certified under the National Highway Traffic Safety
       Administration as being trained in the standard field sobriety tests.




                                            3
       The objection was overruled. McClure then testified that as part of his training he

had been trained in field sobrieties and was certified as an intoxilizer operator. McClure

then described appellant’s attempts to do tests described as “walk and turn” and “one-

legged stand” tests. When McClure was asked his opinion as to whether appellant was

under the influence of alcohol to the extent he did not have the normal use of his mental

or physical faculties, appellant again objected. The objection was that McClure had not

been shown to have qualifications to offer an opinion on the matter, that McClure had not

been certified by the NHTSA in the standard field sobriety class and that only two of the

four recommended field sobriety tests were administered.1 The objection was overruled

and McClure testified that in his opinion, appellant was under the influence of alcohol.


       Subsequently, McClure was asked by the prosecutor if, during his service as a

police officer, he had seen what he felt like were “hundreds” of people who were

intoxicated.   Appellant’s objection to the question as leading was overruled.         The

prosecutor then asked if, in McClure’s opinion, based on his observations of and the

driving of appellant, it was McClure’s opinion that appellant was intoxicated. Appellant’s

objection to the question was “I renew my objection,” which was overruled. McClure

responded “Yes, sir.” On re-direct examination McClure was asked if it he felt that

appellant was intoxicated, to which McClure responded, without objection, “Yes, sir.”




       1
       On cross-examination McClure agreed that at the time of appellant’s arrest,
McClure had not taken classes in the Standardized Field Sobriety Tests (SFST), he did
not administer the three standardized tests to appellant, and that the Brownfield PD did not
then require SFST.

                                             4
       Appellant refers to Emerson v. State, 880 S.W.2d 759 (Tex.Crim.App. 1994), and

Wisdom v. State, 39 S.W.3d 320 (Tex.App--Waco 2001, no pet.), for his assertion that

only a certified officer who has administered the full set of standardized field sobriety tests

may offer opinion testimony as to the result of field sobriety tests. The State asserts that

Emerson and Wisdom are not applicable to this matter in which the blood alcohol level of

appellant was not the basis of the indictment or testimony. See Brooks v. State, 921
S.W.2d 875, 879 (Tex.App.–Houston [14th Dist.] 1996, aff’d, 990 S.W.2d 2778

(Tex.Crim.App. 1999)).


       We do not consider the applicability of the cited cases. Nor need we consider

whether appellant’s trial objections comport with the issue urged on appeal sufficiently to

have preserved error. For, an error in admission of evidence is cured where the same

evidence comes in elsewhere without objection. See Hudson v. State, 675 S.W.2d 507,

511 (Tex.Crim.App. 1984). With two exceptions, a party must object each time

inadmissible evidence is offered. The first exception is a “continuous” or “running”

objection. Such an objection will preserve error for review so long as TEX . R. APP . P. 33.1

(and, thereby, TEX . R. EVID . 103)2 is complied with. See Ethington v. State, 819 S.W.2d
854, 858-59 (Tex.Crim.App. 1991); Sattiewhite v. State, 786 S.W.2d 271, 283-84 n.4

(Tex.Crim.App. 1989). The second exception is when the trial court hears objections to

evidence offered outside the presence of the jury and rules that such evidence be

admitted. Then such objections will be deemed to apply to that evidence when it is



       2
           Further reference to a rule of evidence shall be by reference to “TRE ____.”

                                              5
admitted before the jury without the necessity of repeating those objections.          TRE

103(a)(1); see Ethington, 819 S.W.2d at 859.


       Appellant did not request and was not granted a running objection. Neither

exception to the requirement that he object each time the allegedly inadmissible evidence

was offered is applicable. And, he did not object each time McClure’s opinion was offered

and given.    Assuming, without deciding, that McClure’s opinion as to appellant’s

intoxication was inadmissible, appellant did not preserve error as to McClure’s opinion.

See Hudson, 675 S.W.2d at 511.


       Appellant also references an opinion offered by Hernandez in his issue as

formulated by his appellate brief. He neither briefs nor offers record references to the

opinion of Hernandez in the body of his brief, however. Any contention as to Hernandez’

testimony is waived. See Alvarado v. State, 912 S.W.2d 199, 210 (Tex.Crim.App. 1995);

Billy v. State, 77 S.W.3d 427, 429 (Tex.App.--Dallas 2002, pet. ref’d).


       Issue one is overruled.


               ISSUE TWO: FAILURE TO GRANT MISTRIAL BECAUSE
               PROSECUTOR REPRESENTED APPELLANT IN PRIOR
                         MATTER USED FOR ENHANCEMENT


       The indictment of appellant alleged, as a prior felony for enhancement, that in 1975

he had been convicted of involuntary manslaughter. Appellant and the State entered into

a written stipulation of evidence prior to trial wherein appellant admitted the truth of the


                                             6
enhancement allegation. The stipulation was approved by the court. At the beginning of

the punishment phase of trial the State offered the judgment of conviction. Appellant made

no objection. He did, however, move for a mistrial and request that a special prosecutor

be appointed on the basis that the district attorney, who was prosecuting the case, had

represented appellant in the 1975 case. In making the motion for mistrial, appellant did

not specify a basis on which the motion was made, nor did he offer any evidence. The

motion was denied.


       On appeal appellant cites TRE 503(b)(2), Holland v. State, 729 S.W.2d 366

(Tex.App.--Beaumont 1987, no pet.), and the concurring and dissenting opinion by Judge

Baird in House v. State, 947 S.W.2d 251 (Tex.Crim.App. 1997). He also mentions his right

to effective assistance of counsel pursuant to the Sixth Amendment of the federal

constitution.


       Appellant, by failing to advise the trial court of the basis for his objection has not

preserved error. For example, although he urges on appeal that TRE 503(b)(2) might have

implications, he did not object on such basis in the trial court, nor did he claim or offer

proof that the prosecutor’s participation in the trial resulted in disclosure of facts which

came to the knowledge of the prosecutor through the prior attorney-client relationship. Nor

did appellant advise the trial judge that he was objecting on the basis the prosecutor had

a conflict of interest, See Holland, 729 S.W.2d at 368, or on due process grounds

embodied in the United States and Texas Constitutions. See Ex parte Spain, 589 S.W.2d
132, 134 (Tex.Crim.App. 1979).


                                             7
       We do not imply that any of the foregoing objections would have been valid. We

mention them only to demonstrate the general nature of appellant’s motion for mistrial and

its failure to advise the trial court of appellant’s specific complaint. See TEX . R. APP . P.

33.1(a)(1)(A).


       Appellant’s argument that his federal Sixth Amendment right to effective assistance

of counsel is implicated by the prosecutor’s having previously served as his counsel is not

supported by citation to authority nor is an explanation presented for the lack of citation.

Appellants may make arguments for which there is no authority directly on point. However,

in making such arguments, appellants must ground their contentions in analogous case

law or provide a relevant jurisprudential framework for evaluating the claim. See Tong v.

State, 25 S.W.3d 707, 710 (Tex.Crim.App. 2000). That portion of his issue is waived.


       Moreover, the general federal constitutional rule is that a defendant claiming

ineffective assistance of counsel must affirmatively prove prejudice. See Mitchell v. State,

989 S.W.2d 747, 748 (Tex.Crim.App. 1999). The only exceptions to this general rule are

“actual or constructive denial of the assistance of counsel altogether,” various kinds of

“state interference” which adversely affects counsel’s assistance, and when counsel “is

burdened by an actual conflict of interest” which adversely affects counsel’s performance.

In these circumstances no affirmative proof of prejudice is required because prejudice is

irrefutably presumed. Id.




                                              8
      Appellant does not present a record from which prejudice is presumed in regard to

an alleged ineffective assistance of his counsel in the present case. Nor does the record

support a conclusion that he suffered prejudice from ineffective assistance of counsel

because of the prosecutor’s having previously represented him. Issue two is overruled.


                                    CONCLUSION


      Having overruled appellant’s two issues, we affirm the judgment of the trial court.




                                               Phil Johnson
                                               Chief Justice



Campbell, J., concurs.



Do not publish.




                                           9
                                   NO. 07-02-0214-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      JUNE 26, 2003

                          ______________________________


                       GUADALUPE C. MENDOZA, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                  NO. 4432; HONORABLE KELLY G. MOORE, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                CONCURRING OPINION


       I do not read the court’s opinion as indicating approval of a prosecuting

attorney’s active participation in the prosecution of his former client. It seems to me that

such a practice almost invariably raises at least the appearance of a conflict of interest

and is to be discouraged. That said, I join in the court’s opinion.


                                                  James T. Campbell
Do not publish.        Justice




                  11